DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in reply to the filing of 01/18/2022.
Claims 1,  14, and 20 have been amended by Applicant.
Claims  2 - 13, and 15 - 19 remain as original
Claims 1 - 20 are currently pending and have been examined.
THIS ACTION IS MADE FINAL.

Title Objection
This Objection is maintained from the prior Non-Final rejection. Applicant has apparently not taken any steps whatsoever to remedy this title defect. The title of the invention remains impermissibly non-descriptive.  See MPEP 606.01 where descriptive terms (of the invention)  must be used.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate action is required.

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s), if applicable, under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  Independently, while the claims' limitations most recently set forth herein may be obvious, the claims as a whole are not obvious because the examiner would have to improperly use their separate limitations as a road map to combine them.  

Response to Arguments
The rejection of all claims pursuant to 35 USC 103 has been withdrawn due to Applicant's arguments and amendments.
Applicant argues per 35 USC 101, that claims 1 - 20 do not represent an abstract idea. Remarks 8 - 10 . Examiner disagrees. Those claim(s) recite as previously noted the abstract idea of:
detecting when fraudulent transfers are made into and out of financial accounts.
Applicant argues that tracing hundreds of accounts per second must indicate a practical application. Remarks 8. Examiner is not persuaded. At this juncture, all that is claimed is a computer automated solution applied to a business problem of trying to trace a suspected fraudulent transfer(s) of money from Bank A to Bank B, which tracing hopefully occurs before Bank B again transfers the money to Bank C, noting that Bank A and B have incompatible computer (or otherwise) networks vis a vis tracing. It is noted that the so called claimed "events", are really more properly and specifically disclosed as money transfers, and that the notion of only claiming the broad "event(s)" is problematic, and not per se practical given that the thrust of the invention is tracking money transfers.  Many different things apart from money transfers could be "events". Secondly, unless and until Applicant claims "how" ,technically, this process is performed, and just what, specifically, is the technological improvement to the computer, then the Alice type rejection of all claims remains.
As to any practical application, Applicant further argues that it is hard to identify those accounts which might be subject to this fraudulent activity, Remarks 10, and that Specification [29, 30, 44, and 45] describes this so called technical problem. Remarks 10. Examiner is not persuaded. This is a problem independent of whether or not two banks, may or may not have internal banking systems / networks that may be compatible, computer networks notwithstanding, and the same remains part of a business solution to the business problem of tracing transfers of money between banks.
Applicant argues that:
the claimed system is able to store parts of a dispersion tree that represents a trace across all payment networks. In other words, the claimed invention allows each payment network to store its portion of the dispersion tree while collectively being able to track the entire dispersion tree across payment networks.
Remarks 10. 
Without deciding whether this as above would tend to indicate any practical application, it is noted that the above is not claimed, nor is it made clear how it occurs that each bank shares which portion of the so called tree.
As to whether the application sets forth significantly more that the abstract idea itself, Remarks 11, Applicant essentially reargues the above. As above, examiner is not persuaded.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 - 13 are directed to a method (process), claims 14 - 19 are directed to an apparatus (machine), and claim 20 is  directed to a CRM (composition). The independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 1 as the claim that represents the claimed invention for 35 USC 101 analysis, as it's sufficiently similar to independent apparatus claim 14 and independent CRM claim 20.
Claim 1 (and 14 and 20)  as amended recites, in part, the limitations of:
receiving a message; determining that a record of the first event does not exist; determining whether any subsequent events between the second party and a third party are initiated by the second party within a predetermined time of the first event; and storing an association between the second party and a first set of events, the first set of events comprising the first event and a subsequent event when initiated within the predetermined time.  (the amendments change not the abstract nature of the above).
The several dependent claims either further refine the abstract idea of claims 1, 14, and 20, further apply computer elements as a tool to the abstract idea, and/or they further contain narrowing elements, as noted below:
wherein the message comprises information of an exchange between the first part and the second part (claims 2,15); wherein the exchange between the first party and a second party is a transaction (claims 3,16); wherein the electronic transaction comprises one of a FPS transaction, a BACS transaction, a SWIFT transaction or a CHAPS transaction (claims 4,17); wherein the message is a notification (claim 5);  wherein the event of interest is one of a fraudulent event or a potentially fraudulent event. (claim 6); wherein the electronic message is received from a requesting party and the method comprises: verifying, by the processor, one or more attributes of the requesting party prior to the storage of the association between the second party and the first set of events (claims 7,18); wherein when it is determined that the record of the first event does exist, the method comprises storing, by the processor, an association between the second party and the first event in a storage unit (claim 8);  determining whether any further subsequent events are initiated by the second party and/or the third party within a predetermined time of the subsequent event; and adding, by the processor, the further subsequent event to the first set of events when the further subsequent event is initiated within the predetermined time  (claims 9,19); wherein the predetermined time is set, by the processor, in accordance with the at least one of a content of the electronic message, a type of the first event and an attribute of the first event  (claim 10); wherein the first event is of a first type and the second event is of a second type different to the first type (claim 11);   wherein the first event occurs within a first geographical region and the second event occurs within a second geographical region different than the first geographical region (claim 12); and receiving, by the first circuitry, a second set of events associated with the second party from an entity within the first geographical region; and storing, by the processor, the second set of events, in association with the first set of events, in the second storage unit (claim 13).
The abstract idea is:
detecting when fraudulent transfers are made into and out of financial accounts.
The above cited abstract idea under its broadest reasonable interpretation falls into the category of a commercial interaction, which is one of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., apparatus, circuitry, storage,  and processors) to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional above detailed structural limitations of the independent claims are once again being applied to the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The independent claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Revelle (US20170124569A1) - Systems and methods are provided for use in asynchronous processing of events within a network. One exemplary method includes receiving multiple events for asynchronous processing, each defined by at least one rule, and assigning, by a computing device, the multiple events to an event queue. The method also includes retrieving, by the computing device, a first one of the multiple events from the event queue; transforming, by the computing device, the first one of the multiple events into a first event object; and recording, by the computing device, the first event object to a data structure. The method further includes identifying, by the computing device, at least one notification message associated with the first event object and causing, by the computing device, the at least one notification message, associated with the first event object, to be delivered.
Wilson (US20120284175A1) - A Person-to-person payments method and system may include receiving a request from a computer network to transfer funds from a first account to a second account, almost instantly. An alias (mobile number or email) is received and is associated with the second account and checked against a database. If the alias exists, multiple options may apply for transferring funds. Next, a secure party identifier is generated and the transfer may be completed. A Payments Switch Module may also communicate with a Third Party Payment Service Provider a request from a Sending or Receiving Financial Institution or party, to send or receive funds from a specific account held by the Third Party Payment Service Provider. This may occur on an adhoc, automatic, or scheduled basis enabling management of ‘personal cash concentration.’ This feature with the Third Party Payment Service Provider be characterized as a “Bring it Home” feature of the system.
Turgeman (US20190220863A1) - Method, device, and system of detecting a mule bank account, or a bank account used for terror funding or money laundering. A method includes: monitoring interactions of a user with a computing device during online access with a banking account; and based on the monitoring, determining that the online banking account is utilized as a mule bank account to illegally receive and transfer money. The method takes into account one or more indicators, such as, utilization of a remote access channel, utilization of a virtual machine or a proxy server, unique behavior across multiple different account, temporal correlation among operations, detection of a set of operations that follow a pre-defined mule account playbook, detection of multiple incoming fund transfers from multiple countries that are followed by a single outgoing fund transfer to a different country, and other suitable indicators.
Shah (GB2559775, a copy of this Application is produced in the file wrapper) - An apparatus for identifying an end node bank account in a network of bank accounts for funds from a fraudulent transaction, comprises circuitry which identifies a node account into which funds from the fraudulent transaction are paid, determines the number of account relationships associated with the node account 410, and identifies 415 the node account as an end node bank account when the number of account relationships is above a threshold value, for example 500 relationships. Furthermore the circuitry identifies 420 a time difference between the time fraudulent funds are transferred into a node account and the time funds are transferred out of the account, and identifies 430 the node account as an end node bank account when the time difference is above a threshold.
Dewar (US20200106688A1). A method of building a set of traceable messages through a network of nodes is provided, the method comprising receiving message information corresponding to a first message, the message information comprising a first source identifier and a first destination identifier and determining whether the source identifier is associated with a set of previous messages, whereby when the first source identifier is associated with a set of previous messages, the method comprises identifying the first message as also belonging to the set of previous messages and when the first source identifier is not associated with a set of previous messages, the method comprises identifying the first message as belonging to a new set of messages, the method further comprising associating the first destination identifier with the set of messages to which the first message belongs, such that if a second message is sent from that destination, the second message will be identified as belonging to that set of messages.
Ceribelli (US20200020002A1) - Among other things, embodiments of the present disclosure may be used to enable multiple entities having interests in an event (such as a transaction) to receive and view information related to the event. Entities may receive alerts and status information related to different aspects of a transaction or other event.
Huster  (US20130091058A1) -  Embodiments of the present invention provide methods, systems, and computer readable storage media to facilitate a transaction in an electronic commerce system. Aspects of the embodiments include receiving a request at a network-connected transaction server to transfer one or more transaction items involving a first user account on the transaction server, selecting a delivery instrument from one or more available delivery instruments associated with the first user account on the transaction server, authorizing the request based at least upon a unique transaction identifier associated with the request and a unique user device identifier associated with a user access device, transferring a quantity of the one or more transaction items into or out of the selected delivery instrument, wherein the quantity is determined at least based upon the authorized request.
Zhou (US11023896B2) -   system for generating alerts including processors and storage devices. The instructions configure the one or more processors to perform operations, which include receiving an event from a data stream, extracting keys from the event, associating the event with at least one account based on the extracted keys, identifying a state variable associated with the at least one account, updating the state variable by accumulating the event in the state variable, registering a time stamp for the event in the state variable, and retiring expired events from the state variable. The operations may also include determining whether the state variable is above a threshold level and generating an alert for the account when the state variable is above the threshold level.
Jain (US20200311728A1) - A method of verifying the destination of a transaction between nodes in a network includes receiving transaction information corresponding to a transaction between the nodes, where the transaction information comprises a unique destination identifier and a destination name and where the unique destination identifier defines a destination account of the transaction; obtaining from a storage unit a set of names used in previous transactions to that destination account; determining at least one disparity value between the destination name and the set of names; and producing a destination verification value based on the at least one disparity value, wherein the destination verification value is used to verify whether the transaction between nodes should proceed.
Mattsson (US20200272959A1) - Financial transactions in a centralized clearing system generate substantial data, which presents challenges to finding useful information about those transactions. From a transaction data set, trajectories are defined, each of the trajectories having a source and a destination and indicating a flow of a given resource through at least one via point based on a plurality of transactions of the transaction data set. The given resource can be a function of the transferred amounts of the plurality of transactions. A map relating the trajectories based on common sources and destinations is generated, and a network analysis is then applied to the map to produce analytics of the transactions. From the analytics, useful information about the transactions, such as instances of potential fraud, can be reported. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/  Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698